Citation Nr: 0810422	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  03-24 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, to include major 
depressive disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active service from April 1969 to May 1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2002 rating action that denied service 
connection for an acquired psychiatric disorder, to include 
PTSD.  A Notice of Disagreement (NOD) was received in 
December 2002, and a Statement of the Case (SOC) was issued 
in July 2003.  A Substantive Appeal was received in August 
2003 (via a VA Form 9, Appeal to Board of Veterans' Appeals).

In August 2004, the Board recharacterized the appeal s 
encompassing two separate issues (as reflected on the title 
page of this decision) and remanded these matters to the RO 
for additional evidentiary development.  After accomplishing 
the requested action, the RO continued the denial of the 
claims (as reflected in the May 2007 SSOC)) and returned 
these matters to the Board for further appellate 
consideration. 

As a final preliminary matter, the Board notes that, after 
certification of the veteran's appeal to the Board, the Board 
received copies of additional VA inpatient records from the 
veteran reflecting psychiatric treatment for suicidal and 
homicidal ideations (but no specific diagnosed disability).  
A review of these documents reflects that they do not contain 
information pertinent to the matters on which these claims 
turn, as discussed in more detail below.  Therefore, even 
though the veteran has not waived consideration of this 
evidence by the RO, a remand of these matters for RO 
consideration of this evidence in connection with these 
claims, in the first instance, is unnecessary.  See 38 C.F.R. 
§ 20.1304 (2007).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished. 

2.  While the veteran has been diagnosed with PTSD, there is 
no  evidence or allegation that he engaged in combat with the 
enemy, nor are there  service records or other supporting 
evidence corroborating the occurrence of any alleged in-
service stressful experience, the record also presents no 
basis for further RO development in this regard.

3.   Persuasive medical opinion relates the current PTSD to 
post-service chemical exposure during the course of the 
veteran's post-service employment in July 1994

4.  No acquired psychiatric disorder other than PTSD was 
present in service, and the weight of the probative medical 
evidence indicates that the veteran does not currently suffer 
from a chronic psychiatric disability that is medically 
related to his military service.  


CONCLUSION OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.304(f), 4.125(a) (2007).

2.  The criteria for service connection for an acquired 
psychiatric disorder, other than PTSD (to include major 
depressive disorder) are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman. Nicholson, 19 Vet. App. 473 (2006).   

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the RO sent notice letters to the veteran in 
February 2002, March 2002, August 2002, August 2004, and May 
2007.  In these notice letters, the RO advised the veteran of 
VA's responsibilities to notify and assist the veteran in his 
claim, to specifically include the information and evidence 
necessary to substantiate his claims for service connection.  
The letters asked him to submit certain information, and 
informed him of VA's responsibility concerning obtaining 
evidence to substantiate his claim.  In addition, the letters 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information and 
authorization for VA to request such records not previously 
obtained.  In addition, the August 2004 letter asked the 
veteran to send to VA any information in his possession 
pertaining to his claim and the May 2007 letter was compliant 
with Dingess/Harman.  
 
The Board notes that the veteran was not requested to submit 
all evidence in his possession pertinent to his claim and he 
did not receive notice of the disability and effective date 
elements of a claim for service connection, pursuant to 
DingessHartman, until after the September 2002 rating 
decision on appeal. 
 
Pursuant to  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), any error in section 5103(a) notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  A notice error requires reversal unless VA can 
show the error did not affect the essential fairness of the 
adjudication.  Id.  The Federal Circuit explained that in 
order to overcome this presumption, VA must persuade the 
reviewing court that the purpose of the notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law. Id.

In this appeal, the required notice was provided to the 
veteran in the August 2004 and May 2007 letters.  Thereafter, 
the veteran and his representative were afforded ample 
opportunity to respond and the claim was fully developed 
prior to readjudication (as reflected in the May 2007 
supplemental statement of the case) and certification of the 
claim.  Under these circumstances, the Board finds the 
veteran was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Pelegrini, 18 Vet. App. at 122- 24.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Hence, the Board 
concludes that any defect in the timing of the notice 
constitutes harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, the 
veteran has not been prejudiced from this error because the 
denial of the claims in this appeal renders moot any question 
as to the appropriate disability rating or effective date to 
be assigned.  See Sanders, supra.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical records, VA medical 
records, and private medical records have been associated 
with the claims file.  In addition, the veteran was afforded 
an appropriate examination in connection with his claim in 
April 2006; the report of which is of record.  Moreover, 
neither the veteran nor his representative has identified any 
existing pertinent records that need to be obtained.  The 
record also presents no basis for further developing the 
record to create any additional evidence to be considered in 
connection with the claim decided herein.. 

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
error or deficiency in compliance with the VCAA has not 
prejudiced the appellant and is, thus, harmless.  See 
Mayfield,  20 Vet. App. at 543 (rejecting the argument that 
the Board is without authority to consider harmless error).  
See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  

II.  Factual Background

Service treatment records reflect no complaints, findings or 
a diagnosis of a psychiatric disorder.  An April 1970 
separation examination report indicates that there was no 
psychiatric disability.  April 1970 service personnel records 
reflect that the veteran desired to be discharged from the 
Navy with no reports of racial harassment, and his record of 
discharge shows he was discharged at the convenience of the 
Government, Under Honorable Conditions.  

An April 1976 VA examination report is negative for 
complaints, findings, or a diagnosis of a psychiatric 
disorder.  

Private medical records dated in September 1994 from Doctors 
Urgent Care Centre reflect that in July of the same year the 
veteran sustained chemical exposure during the course of his 
employment.  The veteran reported he was taken to "Glaxo" 
clinic with complaints of burning throat and headaches.  
Shortly thereafter he had sharp pains all over his body, 
increased fatigue, and nausea and had not been able to work 
as hard. 

In a November 1994 private medical record, T. B. Hart, M.D., 
noted that the veteran had reported he had been in good 
health all of his life until he had two exposures to 
benzalkonium chloride in July 1994.  The veteran stated that 
he had been sick ever since the exposure with insomnia, 
headaches, dizziness, and complaints of physical pain and 
burning.  The veteran stated he has been unable to work all 
this time.  The doctor prescribed the veteran medication to 
help with the discomfort and to improve the veteran's sleep.  

In May 1995 letters, S. Chase, M.D., noted that he had 
evaluated the veteran, and that  his symptoms were compatible 
with major depressive disorder, single, and PTSD.  He opined 
that the veteran was unable to work because of these 
problems.  In a long detailed letter, Dr. Chase noted that, 
in July 1994, the veteran reported  he was exposed to 
chemical fumes during the course of his employment, which 
choked him.  Later that same night, the veteran stated he had 
a burning sensation of the throat and eyes and diarrhea.  
Later in July 1994, the veteran again was exposure to strong 
fumes during his employment and was taken to the medical 
clinic at the Glaxo Imperial Center.  He has had numerous 
somatic symptoms.  He complained of episodic pain in the 
head, chest, and upper and lower extremities.  He stated that 
heat activities lightheadedness so he can not go out in the 
sun and can not exercise the way he used to.  He complained 
of soreness in the right cheek area.  The veteran stated that 
when this first happened he cried, and had thoughts of 
suicide by shooting himself.  He then denied further thoughts 
of suicide or homicide.  The veteran reported that the 
chemicals he was exposed to included formaldehyde, methanol, 
chlorine, and ammonia.  He does not go to the grocery store.  
He believes he will dies from this.  He has dreams of being 
sick, and has had nightmares in the past, but not at present.  
The veteran reported that his marriage has its ups and downs.  
In 1975, he stated that while working as a custodian he hurt 
his right lower back.  The veteran stated that while in the 
Navy he scored low on a written examination and was told he 
was not petty officer material.  He stated he was involved in 
one fight and experienced racism.  

On mental status examination, the veteran had no past or 
present symptoms of hypomania, he gave symptoms compatible 
with major depressive disorder, single.  There were no 
previous depressions.  He is suspicious, although not 
delusional about his previous employer and their insurance 
company and wonders if they conspired against him.  He feels 
that he was put in  dangerous situation.  The veteran also 
stated that in June 1994 another employee pulled a knife on 
him.  He loaded his shotgun and drove to the office, got out 
of the car, but without his gun.  Dr. Chase noted, that as 
described above, the veteran gave symptoms of PTSD.  Dr. 
Chase reported  a diagnostic impression of major depressive 
disorder, single, and noted that he would have to rule out 
psychotic features.  The physician also noted that the 
veteran's symptoms were also compatible with PTSD.  Dr. Chase 
opined that since the veteran had not experienced symptoms of 
major depressive disorder, single, or PTSD previously, it was 
his conclusion that they are the result of the veteran's 
exposure to the formaldehyde in July 1994.  He noted that he 
did not know if it was a direct toxic effect and/or resultant 
psychological effect.  

In a February 1997 psychological evaluation report, J.S. 
Ward, Ed, D., reiterates the veteran history of chemical 
exposure and the prior objective medical findings.  During 
the evaluation, the veteran also reiterated his history of 
chemical exposure, and that he felt he was not believed by 
the doctors who examined him that he had residual physical 
disabilities.  He stated that his life was quite normal prior 
to this situation in 1994.  The examiner found that the 
veteran's ideations are now often paranoid and he obsesses ad 
perseverates upon his problems almost exclusively.  The 
examiner furthers that what began as traumatic stress, is 
moving towards psychotic syndrome.  The examiner also noted 
that the veteran was very preoccupied with a personal 
problem/attack that happened a short time prior to the 
exposure and that must be factored into his problem also.  

A June 2000 medical record from Cumberland County Mental 
Health shows that the veteran reported being exposed to toxic 
chemicals in 1994 and that changed his life.  He became 
depressed, had problems with sleep, social withdrawal, 
flashbacks, and nightmares about it.  

A May 2001 VA emergency room note reflects that the veteran 
reported being exposed to toxic chemical fumes in 1994 and 
that he was receiving Social Security disability due to the 
exposure with depression and PTSD. 

On August 2001 VA mental health assessment , the veteran 
reported no combat duty and no military trauma other than 
racism.  He then  complained of nightmares, sleep problems, 
and feeling angry about being exposed to toxic chemical and 
not being supported with appropriated follow-up.  

A December 2001 private psychiatric examination report 
authored by J. S. Howard, M.D., shows that the veteran 
reported that, during boot camp, he was told by a white 
supply clerk that "we can't find shoes to fit you. You-alls 
feet ain't like ours," which he took as a racial slur.  
After boot camp he was assigned to a destroyer, where he 
stated that his bunk was used to dump unsorted laundry 
despite orders to keep bunks clear.  Subsequently, someone 
else's pants were left on his bunk, and his own pants 
disappeared.  His supervisor then wrote him up for stealing a 
pair of pans and he was transferred to another ship without 
an investigation.  The veteran stated that he served on the 
second ship without incident until his grandmother died and 
he was then granted emergency leave to return home for the 
funeral.  He asserted s that he requested and was granted a 7 
day extension; however, when he reported back, he was accused 
of being absent without leave and was held.  He also stated 
that, during that time,  he was sent to a naval psychiatrist 
twice because he "looked depressed" and was advised by the 
psychiatrist to "get of the Navy with benefits."  The 
veteran reported that he was then put out of the Navy, 
whereby he left, traumatized and depressed by the way he had 
been treated.  He contended that his self concept and self 
esteem were adversely affected and he felt caught in a thirty 
year mental time warp of false accusations, unfair treatment 
and racial abuse by the Navy.  He also contended that he 
heard racist comments made directly at him while on duty and 
he was threatened in boot camp by white servicemen who 
taunted him with KKK innuendoes.  

The veteran reported that he was employed in various jobs 
post-service until 1994, when he became unable to work 
because of chronic mental health problems associated with 
military service.  The veteran reported that his only major 
medical illness is service-connected mental health problems. 
The veteran related his symptoms of chronic sleep 
disturbances, nightmares, social withdrawal, lack of trust, 
intrusive thoughts, being in a "vague or grey" state of 
mind, and being hyperirritable, to his obsession with being a 
failure and his negative experiences in service.  Dr. Howard 
diagnosed PTSD, chronic, continuous and severe, U.S. military 
service-connected and major depression, by history, 
subsequent to military service.  The doctor opined that the 
veteran most likely did suffer substantial emotional and 
mental health injury during his military service which has 
become worse to the point of impairing his ability to seek or 
hold employment.     

An April 2006 VA mental health examination report reflects 
that the examiner reviewed the veteran's claims file, noting 
review of his service records and post service records.  In 
addition, to a clinical interview, psychological testing was 
performed.  The veteran reported that he began to experience 
problems in boot camp and was uncomfortable with comments 
about his race.  The veteran stated that following successful 
completion of boot camp,  he returned home on leave and 
married.  He then learned that his wife's family was not 
happy with the marriage and she was being physically abused 
while pregnant.  Then his grandmother died and he was given 
emergency leave to return home where his wife pleaded with 
him to stay and protect her so he extended his leave.  He 
stated that he intended to inform his supervisors in the Navy 
about problems at home, but was accused of being AWOL which 
led to more stress and irritability.  He again went AWOL.  He 
eventually accepted the option to be discharged because he 
stated that he felt trapped and wanted to escape the prison 
he felt that he was living in .  He denied that the abuse he 
felt he experienced in the military ever approached the level 
that he feared for his life.  He state that he feared for his 
wife's and child's life, and the examiner stated that this 
could be considered to meet Criterion A of PTSD.  

The veteran stated that he did not tell anyone in the 
military about the stress he was under and did not receive 
any counseling or mental health treatment prior to discharge.  
The veteran reported that after service he worked, but felt 
remorse for missing his opportunity for a career in the 
military.  He was in a state of depression for about 10 years 
but never sought help.  He stated that his depression 
eventually lifted when he found employment as a long-distance 
truck driver because he enjoyed the solitude.  The veteran 
reiterated the history of his chemical exposure in 1994, and 
in addition stated that he was very bothered by the behavior 
of some workmates who he felt were laughing at him while he 
lay on the ground gasping at air.  After that he never 
returned to work.  He related his current suspiciousness of 
others to this incident and that following this event, he 
experienced a second cycle of depression that is only 
beginning to resolve.  The examiner diagnosed PTSD , 
secondary to gas exposure, and adjustment disorder with mixed 
disturbance of emotions and conduct problems.  

III.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110;  
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all  the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred. 38 
C.F.R. § 3.304(f) (2007).

Initially, the Board notes that the veteran has been 
diagnosed with PTSD, most recently during an April 2006 VA 
examination.  That diagnosis notwithstanding, after carefully 
considering the evidence of record in light of the above-
noted legal authority, the Board finds that there is no 
credible supporting evidence that the veteran's claimed in-
service personal assault (racism and racial harassment)-his 
only alleged in-service stressor-actually  occurred.   

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  In this case, the veteran's 
alleged  stressor is not related to combat; Hence, the 
veteran's lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  See Cohen v.  Brown, 10 Vet. 
App. 128, 147 (1997); Moreau v. Brown, 9 Vet.  App. 389, 395 
(1996).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); Doran v. Brown, 6 Vet. App. 283, 289-290  (1994).

The Board recognizes that the present case falls within the 
category of situations, to include allegations of racism and 
racial harassment, in which it is not unusual for there to be 
an absence of service records documenting the events of which 
the veteran complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  The provisions of § 3.304(f) reflect a 
recognition that service records may not contain evidence of 
personal assault, and that alternative sources, including 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in-service stressor premised 
on personal assault.  See YR v. West, 11 Vet. App. 393, 399  
(1998).  See also VA Adjudication Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims 
for Service Connection for PTSD Based on Personal Trauma  
(Dec. 13, 2005).

Specifically, under 38 C.F.R. § 3.304(f)(3) (2007), if a PTSD 
claim is based on an in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.   
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or  
physicians; pregnancy tests or tests for sexually transmitted 
diseases, and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a  
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R.  
§ 3.304(f)(3) (2007).

Service treatment records reflect no complaints, findings or 
a diagnosis of any psychiatric problems or complaints of any 
comment as to racial discrimination or harassment.  The April 
1970 separation examination report indicates that there were 
no findings of psychiatric problems or disability.  Moreover, 
April 1970 service personnel records reflects that the 
veteran desired to be discharged from the Navy with no 
reports of racial harassment, and his record of discharge 
shows he was discharged at the convenience of the Government, 
Under Honorable Conditions.  

The Board has considered the claim in view of 38 C.F.R.  § 
3.304(f)(3) and the relevant provisions of VA's Adjudication 
Manual as regards regarding .  However, no additional 
credible supporting evidence pertaining to the veteran's 
claimed in-service stressor has been submitted.   

Aside from the veteran's own statements, the only other 
pertinent evidence are his wife's statements that the 
veteran's mood changed after his discharge from service; 
however, this does not corroborate the occurrence of the 
alleged racial harassment in service.

Moreover, Dr. Howard's December 2001 report simply recites 
history as reported  by the veteran many years after the 
alleged incident.  The  Board further notes that the mere 
fact that has a diagnosis of PTSD-apparently, in part, on the 
basis of the examiner's acceptance of the veteran's self-
reported history-does not establish the that that history, in 
fact occurred.  Credible supporting evidence of the actual 
occurrence of an in-service  stressor cannot consist solely 
of after-the-fact medical  nexus evidence.  See Moreau, 9 
Vet. App. at 396. 

The Board further notes that the April 2006 VA examiner 
specifically concluded that the veteran did not meet the 
criteria for PTSD until he was diagnosed after his chemical 
exposure as the necessary avoidance criteria had not yet been 
met; the examiner diagnosed PTSD as secondary to such 
exposure.  The examiner's comments and diagnosis are 
consistent with  VA medical and additional private medical 
records also indicating  that the veteran's PTSD is related 
to, or had its onset from, post-service chemical exposure.

The Board accords great probative value to the August 2004 VA 
examiner's opinion, and finds it to be dispositive of the 
question of whether the veteran, in fact, suffers from PTSD. 
Clearly, the reviewing physician reached his conclusions only 
after examination of the veteran, and review of the extensive 
service and post-service records.  Hence, the Board finds 
that the most persuasive medical evidence that specifically 
addresses the question of whether the veteran has PTSD 
related to service militates against the claim. See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion he reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board also finds that the record does not provide a basis 
for establishing service connection for any acquired 
psychiatric disability other than PTSD, to include claimed 
major depressive disorder.  The weight of the competent 
medical evidence of record-in particular, the April 2006 VA 
examiner's opinion-establishes that the veteran currently 
suffers from an adjustment disorder with mixed disturbance of 
emotions and history of conduct problems that leads to 
depressive symptoms and a sense of hopelessness and 
worthlessness.  While that examiner did include in his report 
some comments indicating that the veteran's "problems" seem 
to have begun in connection with incidents in and 
contemporaneous to his time in service (such as the veteran's 
family allegedly being threatened, the death of the veteran's 
grandmother, and the veteran's perception that he had no 
support from the military), significantly, the diagnosed 
adjustment is not considered a disease or injury for 
compensation purposes, and, thus, is not considered a 
disability for which service connection can be established.  
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000); Winn v. Brown, 
8 Vet. App. 510, 516 (1996) (holding that 38 C.F.R. § 
3.303(c), as it pertains to personality disorder, is a valid 
regulation).  While service connection may be granted, in 
limited circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993), there is no 
competent evidence whatsoever to even suggest that such has 
occurred in this case.  In this regard, the Board points out 
that the record simply does not establish a current, chronic 
psychiatric disability other than PTSD upon which to 
predicate a grant of service connection.  

In adjudicating these claims, the Board has, in addition to 
the medical evidence, considered assertions of the veteran, 
as well as those advanced by his family members and by his 
representative, on his behalf. the veteran and his family's 
written assertions; however, none of this evidence provides a 
basis for allowance of either claim.  Matters of diagnosis 
and etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As none of the identified individuals is shown to be 
other than a layperson without appropriate medical training 
and expertise, none is competent to render a probative 
(persuasive) opinion on a medical matte such as diagnosis or 
etiology.  See, e.g., Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). Hence, the lay assertions in 
this regard have no probative value. 

Under these circumstances, the Board finds that the claims 
for service connection for PTSD, and for an acquired 
psychiatric disorder other than PTSD, to include major 
depressive disorder, must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of- the-doubt doctrine.  However, as the 
preponderance of the competent, probative evidence is against 
each claim, that doctrine is not applicable. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other 
than PTSD, to include major depressive disorder, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


